Exhibit 31.3 CERTIFICATION I, Syed Zaidi, certify that: 1. I have reviewed this Annual report on Form 10-K/A of NeoMagic Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: May 28, 2010 /s/ Syed Zaidi SYED ZAIDI Chief Executive Officer
